Citation Nr: 1033924	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-03 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
nonservice-connected pension benefits in the amount of $6,106.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from April 1954 to August 
1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision of the Committee on 
Waivers and Compromises (Committee) at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The initial inquiry in this case is whether the Veteran's 
application for a waiver of the overpayment was timely.  Under 
the applicable regulations, a request for waiver of a debt, other 
than for loan guaranty, shall only be considered if made within 
180 days following the date of a notice of the indebtedness to 
the debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrated to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay in 
such individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing, including 
forwarding.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, the 
Chairperson shall direct that the 180-day period be computed from 
the date of the requester's actual receipt of the notice of 
indebtedness.  See 38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 
5302(a).

The Veteran claims that he did not receive any of the notices 
regarding the overpayment until well after the 180 days had 
passed from the date of the initial demand letter because he had 
moved and the letters were sent to his old address.

The Board notes that the claims file does not contain any demand 
letter sent to the Veteran that advised him of the overpayment 
amount and his right to request a waiver.  Instead, there is a 
certification from "Chief, Operations" that reports the date of 
the first demand letter was November 12, 2001, the address it was 
sent to, and that it was not returned due to an incorrect 
address.  The Board does not find this certification a 
satisfactory substitute for the actual demand letter being in the 
claims file as it cannot review the demand letter to ensure its 
compliance with the notice requirements.  Thus, remand is 
necessary for association of the first demand letter with the 
claims file.

In addition, at the Board hearing in August 2010, the Veteran 
testified that he did notify VA of his change of address.  
However, it appears from this testimony that he notified the VA 
Medical Center in Cleveland as he testified that he goes to "the 
VA here in Cleveland to get a check-up every 6 months and I get 
my medicine from the VA and I changed addresses with them."  
Unfortunately, the Veteran did not actually indicate when he 
notified the VA Medical Center of his change in address or 
provide any documentary evidence of this action.  Hence, on 
remand, the VA Medical Center in Cleveland, Ohio, should be 
contacted and requested to provide the date the Veteran notified 
it of his last change of address.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the first 
demand letter regarding the overpayment in the 
amount of $6,106 reportedly dated November 12, 
2001.

2.  Contact the appropriate office at the VA 
Medical Center in Cleveland, Ohio, and request 
that it provide proof of the date of the 
Veteran's notification of his last change of 
address.  If in writing, a copy of the actual 
notice should be obtained and associated with 
the claims file.  



3.  Thereafter, the Veteran's claim should be 
readjudicated.  If such action does not resolve 
the claim, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
this claim should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


